Citation Nr: 1212293	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-17 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973, and from September 1977 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, that denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for PTSD.  The Veteran filed a notice of disagreement with this decision dated in June 2007, and the RO issued a statement of the case dated in April 2008.  The Veteran filed his substantive appeal in May 2008.

The Board notes that, before reaching the merits of the Veteran's new and material evidence claim, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  These issues have therefore been styled as set forth above.  

In addition, the Board notes that the Veteran has been diagnosed with PTSD.  The Board also notes that the Veteran has a diagnosis of depression.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the claim has been styled as set forth above.

The reopened issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2003 decision, the RO denied entitlement to service connection for PTSD.  The Veteran filed a timely appeal with respect to this decision and the RO issued a statement of the case dated in January 2005.  The Veteran, however, did not file a substantive appeal to this decision and it became final.

2.  Evidence received since the July 2003 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


CONCLUSIONS OF LAW

1.  The July 2003 RO decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2003).

2.  The evidence received subsequent to the July 2003 RO decision is new and material, and the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence

In a July 2003 decision, the RO denied entitlement to service connection for PTSD.  The Veteran filed a timely appeal with respect to this decision and the RO issued a statement of the case dated in January 2005.  The Veteran, however, did not file a substantive appeal to this decision and it became final.  The RO in July 2003 found that, although there was a diagnosis of PTSD, the evidence was inadequate to establish that a stressful experience occurred. 

The evidence that has been added to the Veteran's claims file since the July 2003 RO decision consists of VA treatment records and the Veteran's statements in connection with his claim.  These records include VA treatment records indicating diagnoses and ongoing treatment for PTSD and a report dated in June 2007 where the physician indicated that the Veteran's PTSD was a direct result of his military experiences in Vietnam.  The VA treatment records also contain additional information concerning the Veteran's alleged stressors.   In addition, the Veteran has been diagnosed with depression.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence that has been added to the Veteran's claims file since the July 2003 RO decision is new in that it had not previously been submitted.  These records indicate diagnoses of PTSD and depression, additional stressor information, and an opinion of a VA physician that his PTSD is related to experiences in Vietnam.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claim.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in July 2003, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the Veteran's claim of service connection for an acquired psychiatric disorder, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In this case, the Veteran has been diagnosed with PTSD.  He has also been diagnosed with depression.  In addition, the Board notes that the Veteran served in Vietnam, where he is indicated to have been an automotive parts specialist.  He received the Republic of Vietnam Campaign Medal, the Vietnam Service Medal, Vietnam Cross of Gallantry with Palm, and the Bronze Star.  The Bronze Star citation indicated that the Veteran distinguished himself by outstanding meritorious service in connection with military operations against a hostile force in the Republic of Vietnam. The Veteran's service personnel records also indicate that the Veteran was involved in two campaigns, the DA Sanctuary Counter Offensive and the VN Counter Offensive Phase III.  In his VA treatment records, the Veteran reported that he was at a firebase near Phenfiet and later at Phubuy at the 101st Airborne.  He indicated that during his first 6 months in country their base had to be evacuated because they were overrun by VC.  He reported that they were shelled a lot.  He stated that part of their mission was to guard helicopters.  He recalled seeing new people come in and talking to them, and later seeing them come back in body bags.  He reported that he would have to pick up body parts after tanks were hit, and he remembered one incident in which a tank was hit by a mortar and the trapped driver burned to death.  In April 2008, the RO made a Formal Finding of a lack of information required to corroborate the Veteran's stressors.  

Upon remand, the Veteran should be afforded an additional opportunity to provide detailed information regarding any claimed in service stressors, to include specific names, dates, and locations.  The Veteran should also be informed that he can submit statements of fellow servicemen, photographs, or other corroborating evidence that may tend to support his stressors.  In addition, the RO should undertake a thorough review of the Veteran's service personnel records to determine where the Veteran served in Vietnam and whether any such bases were subject to rocket and mortar attack at times that the Veteran was stationed there.  See Pentacost v. Principi, 16 Vet. App. 124 (2002) (If the Veteran's presence in areas of documented combat can be verified, this would be sufficient to find that he was exposed to combat stressors, even without the explicit documentation of his participation in specific historic events).

In addition, the RO/AMC should notify the Veteran of the regulation changes and ensure that the Veteran's claim of service connection for PTSD is readjudicated under the amendments.  

In light of the Veteran's service history, the RO should also make a specific determination regarding whether the Veteran served in combat with the enemy for purposes of the potential application of 38 U.S.C.A. § 1154(b).

Finally, in light of the regulation changes, and in light of the symptoms of PTSD noted in the Veteran's VA treatment records, the Veteran should be scheduled for a VA examination to determine whether he has PTSD due to stressors incurred in service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes that the Veteran has also been diagnosed with depression.  The examiner should specifically offer an opinion regarding whether the Veteran's depression, or other psychiatric disorder other than PTSD, is due to his active military service.  

Finally, the Board notes that the Veteran has been treated at VA, including the Biloxi VA Medical Center, the Pensacola Outpatient Clinic, and Pensacola Vet Center.  Upon remand, the RO should obtain all records of the Veteran's treatment with VA, including all Vet Center records.  The Veteran should also be afforded an opportunity to submit other relevant records related to his claim.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.  

2.  Take appropriate steps to contact the Veteran and request that he identify all health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should include all records of the Veteran's treatment with VA, including the Biloxi VA Medical Center, the Pensacola Outpatient Clinic, and Pensacola Vet Center.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

3.  Contact the Veteran and advise him to specify and submit any information or evidence potentially corroborative of any claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO/AMC should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.  

Review of the Veteran's service personnel records to determine where the Veteran served in Vietnam and whether any such bases were subject to rocket and mortar attack at times that the Veteran was stationed there.

If appropriate, the RO should review the file and prepare a summary of all claimed and verifiable stressors.  This summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  The RO must request that the JSRRC provide information which might corroborate the alleged stressors.  The RO must associate any response and/or additional records with the claims file.

4.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, according to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  

The examiner should also determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to the following:

Does the Veteran have a psychiatric disorder other than PTSD?  If so, state the diagnosis or diagnoses. 

If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  

A complete rationale for all opinions is requested.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  In light of the Veteran's service history, make a specific determination regarding whether the Veteran served in combat with the enemy for purposes of 38 U.S.C.A. § 1154(b).  After any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


